Title: To James Madison from Jacob Wagner, 24 August 1801
From: Wagner, Jacob
To: Madison, James


Dear sir
Department of State: Washington, 24 Augt. 1801.
I was duly honored with your favor of the 15th. and another since received from Mr. Hooper. I am sorry it was not in my power to aid him in drawing the money from the southward, as the arrangements of the Paymaster General and Quarter-master General did not admit of their accommodating him, and as no other branch of Government, as I can learn, stand in need of funds there.
Agreeably to your desire, I enclose sundry documents respecting the tonnage and countervailing duties imposed by the British Government upon our shipping. Mr. Pickering had referred the consideration of Mr. King’s correspondence upon that subject to Mr. Wolcott; but I do not find any subsequent procedure upon it. Perhaps Congress ought no longer to delay imposing a light-house duty upon foreign vessels, not only on account of its equity, but to countervail that paid by our own to foreign nations and especially to Great Britain.
Mr. Blake has expressed his acceptance of the office of Atty. for Massachusetts.
The enclosed letter from the Collector of New York contains an answer to the enquiries I mentioned in my last, that I had made respecting Mr. Eaton’s packet-boat; and the letter from Gillasspy and Strong shews, that we cannot, any more than they, execute, for the present, the order for timber transmitted on behalf of the Bey’s minister.
The enclosed report of the Collector of Boston evinces that Mr. Thornton’s complaint respecting the Beguine was without foundation. His letter of the 16th. of this month contains a fresh complaint against the admission of French privateers and prizes. We shall probably soon hear from him respecting the privateer and prize mentioned in the enclosed slip, which I have cut from the newspaper. I think it probable, that instead of being a Spanish privateer, as she is called, she will prove to be French, judging as I do from the name of the captain as well as her own.
The drafts of letters to the Governor and Secretary of the Indiana Territory and the Pardon for David Hopkins, I pray you to return, if approved, the latter with the Presidents signature. With perfect respect I have the honor to be Dr. sir, Your most obed. servt.
Jacob Wagner
 

   RC (DLC). Docketed by JM.


   Probably Adam Hoops (see JM to Gallatin, 17 Aug. 1801, and n. 1).


   David Gelston’s letter to Wagner has not been found. Because of the enormous freight and the difficulty of obtaining the timber specified by Eaton, Gillasspy and Strong declined to execute the commission (Gillasspy and Strong to Wagner, 20 Aug. 1801 [DNA: RG 59, ML]).


   For Benjamin Lincoln’s 12 Aug. letter to Gallatin, see Gallatin to JM, 20 Aug. 1801, and nn.


   Enclosure not found. Wagner apparently referred to a report from Wilmington, North Carolina, that on 11 Aug. a Spanish privateer had brought a British prize into port (Philadelphia Gazette, 24 Aug. 1801; Wagner to JM, 31 Aug. 1801, and n. 2).


   Enclosures not found. David Hopkins had violated the federal excise law in 1794 by failing to register his still. “Ignorance of the law” in this case, Jefferson wrote, “together with his having paid every thing the treasury had a right to & gained nothing by the non-entry of his still, appear to bring him within the scope of the pardoning power.” Hopkins’s pardon was dated 19 Aug. On that day Gallatin wrote Wagner to send the pardon to JM with a request to forward it for Jefferson’s signature after signing it himself (Jefferson to Gallatin, 14 Aug. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 5; DNA: RG 59, Presidential Pardons and Remissions; Gallatin to Wagner, 19 Aug. 1801 [DLC: Jefferson Papers]).

